Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 1 of 34

<4 ;
approvede2/ LL

EY J. Mark/baniel c. Richenthal
Assistant United States Attorneys

Alona Katz

Special Assistant United States Attorney

 

 

Before: THE HONORABLE KEVIN NATHANIEL FOX
United States Magistrate Judge
Southern District of New York

   

 

—- ee Lee ~- +--+ x
UNITED STATES OF AMERICA : SEALED COMPLAINT
- Ve. 7 : Violations of
18 U.S.C. §§ 371, 657,
JOSEPH GUAGLIARDO, >: 1344, 1349, and 2; 21
a/k/a “Joseph Gagliardo,” U.S.C. §§ 841, 846
Defendant. COUN'TY OF OFFENSE:
: NEW YORK
Soa a ee ee _ x

SOUTHERN DISTRICT OF NEW YORK, ss.:

LAVALE JACKSON, being duly sworn, deposes and says that he
is a Special Agent with the United States Attorney’s Office for
the Southern District of New York (“USAO-SDNY”), and charges as
follows:

COUNT ONE
(Conspiracy to Embezzle from a Credit Union)

1, From at least in or about 2009, up to and
including at least in or about May 2018, in the Southern
District of New York and elsewhere, JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant, and others known and unknown,
willfuily and knowingly did combine, conspire, confederate, and
agree together and with each other to commit an offense against
the United States, to wit, embezzlement, in violation of Title
18, United States Code, Section 657.

2. It was a part and object of the conspiracy that
JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant, an
officer, agent and employee of an institution, the accounts of
which are insured by the National Credit Union Administration
Board, would and did embezzle, abstract, purloin and willfully
misapply money, funds, credits, securities, and other things of
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 2 of 34

value belonging to such institution, in violation of Title 18,
United States Code, Section 657, to wit, GUAGLIARDO, then a
Supervisory Committee member of Municipal Credit Union (the
“Credit Union”), agreed to embezzie and willfully misapply money
from the Credit Union by arranging payments to (1) a purported
security company that he controlled (“Security Company-1”) and
(2) a non-profit organization that he controlled (“Organization-~
1”), among other expenditures of Credit Union money for
GUAGLIARDO’s benefit.

Overt Act

3. In furtherance of the conspiracy and to effect
the illegal object thereof, the following overt act, among
others, was committed in the Southern District of New York:

a. On or about December 7, 2017, JOSEPH
GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant, emailed an
invoice on behalf of Security Company-1 to a Vice President of
the Credit Union requesting payment of $10,584 for purported
services inspecting Credit Union ATMs.

(Title 18, United States Code, Section 371.)

COUNT TWO
(Embezzlement from a Credit Union)

4. From at least in or about 2009, up to and
including at least in or about May 2018, in the Southern
District of New York and elsewhere, JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant, an officer, agent and
employee of an institution, the accounts of which are insured by
the National Credit Union Administration Board, embezzled,
abstracted, purloined and willfully misapplied money, funds,
credits, securities, and other things of value belonging to such
institution, to wit, GUAGLIARDO, then a Supervisory Committee
member of the Credit Union, embezzled and willfully misapplied
money from the Credit Union by arranging payments to Security
Company-1 and Organization-1, among other expenditures of Credit
Union money for GUAGLIARDO’s benefit.

(Title 18, United States Code, Sections 657 and 2.)

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 3 of 34

COUNT THREE
(Conspiracy to Defraud a Financial Institution)

5. From at least in or about 2009, up to and
including at least in or about May 2018, in the Southern
District of New York and elsewhere, JOSEPH GUAGLIARDO a/k/a
“Joseph Gagliardo,” the defendant, and others known and unknown,
knowingly did combine, conspire, confederate and agree together
and with each other to commit an offense against the United
States, to wit, defrauding a financial institution, in violation
of Title 18, United States Code, Section 1344.

6. It was a part and object of the conspiracy that
JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant, and
others known and unknown, would and did knowingly execute a
scheme and artifice to defraud a financial institution, and to
obtain moneys, funds, credits, assets, securities, and other
property owned by, and under the custody and control of, such
financial institution, by means of false and fraudulent
pretenses, representations, and promises, in violation of Title
18, United States Code, Section 1344, to wit, GUAGLIARDO agreed
to defraud the Credit Union in connection with payments the
Credit Union made to Security Company-1 and Organization-i,
among other expenditures of Credit Union money for GUAGLIARDO’s
benefit.

(Title 18, United States Code, Section 1349.}

COUNT FOUR
(Defrauding a Financial Institution)

7. From at least in or about 2009, up to and
including at least in or about May 2018, in the Southern
District of New York and elsewhere, JOSEPH GUAGLIARDO a/k/a
“Joseph Gagliardo,” the defendant, knowingly executed a scheme
and artifice to defraud a financial institution, and to obtain
moneys, funds, credits, assets, securities, and other property
owned by, and under the custody and control of, such financial
institution, by means of faise and fraudulent pretenses,
representations, and promises, to wit, GUAGLIARDO defrauded the
Credit Union in connection with payments the Credit Union made
to Security Company-1 and Organization-1, among other
expenditures of Credit Union money for GUAGLIARDO’s benefit.

(Title 18, United States Code, Sections 1344 and 2.)

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 4 of 34

COUNT FIVE
(Conspiracy to Distribute Controlled Substances)

8. From at least in or about 2011, up to and
including at least in or about January 2018, in the Southern
District of New York and elsewhere, JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.

9. It was a part and an object of the conspiracy
that JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant,
and others known and unknown, would and did distribute and
possess with the intent to distribute controlled substances, in
violation of 21 U.S.C. § 841{(a) (1).

LO. The controlled substances that JOSEPH GUAGLIARDO,
a/k/a “Joseph Gagliardo,” the defendant, conspired to distribute
and possess with the intent to distribute were hydrocodone, in
violation of Title 21, United States Code, Section 841(b) (1) (Cc),
and codeine, in violation of Title 21, United States Code,
Section 841(b) (1) (E).

(Title 21, United States Code, Section 846.)

COUNT SIX
(Distribution of Controlled Substances)

11. From at least in or about 2011 up to and
including at least in or about January 2018, in the Southern
District of New York and elsewhere, JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant, and others known and unknown,
intentionally and knowingly distributed and possessed with the
intent to distribute controlled substances, to wit, hydrocodone,
in violation of Title 21, United States Code, Section
841{(b) (1) (C), and codeine, in violation of Title 21, United
States Code, Section 841{b) (1) (E).

(Title 21, United States Code, Section 841(a) (1); Title 18,
United States Code, Section 2.)

The bases for my knowledge and for the foregoing
charges are, in part, as follows:

12. I ama Special Agent with the USAO-SDNY, and have
been in that position for approximately five years. For over

 

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 5 of 34

the past year, I have been personally involved in the
investigation of this matter, along with other Special Agents of
the USAO-SDNY, and with the assistance of the New York State
Department of Financial Services (“NYS-DFS”) and the New York
County District Attorney’s Office. Previously, I was a Special
Agent with the U.S. Department of Labor-Office of Inspector
General (*“DOL-OIG"”) for over nine years. While with the USAO-
SDNY and DOL-OIG, I have participated in multiple investigations
of corruption and fraud offenses, including those involving non-
profit institutions.

13. iam familiar with the facts and circumstances
set forth below from my participation in the investigation of
this matter, from my personal knowledge, from my conversations
with other law enforcement agents and personnel, and witnesses,
and from my examination of various reports and records. Because
this affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation. In
addition, due to the ongoing nature of the investigation, and
the monetary calculations are based on the records obtained to
date and are approximates, unless otherwise noted. Where the
contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

Overview

14. The charges in this Complaint result from a
scheme involving corruption and fraud at Municipal Credit Union,
i.e., the Credit Union, a multi-billion dollar non-profit and
the oldest credit union in New York State. Since in or about
2017, the USAO-SDNY has been investigating wrongdoing that has
harmed the Credit Union and its members, including criminal
misconduct committed by or with the knowledge of certain members
at the highest levels of the organization.

15. As described in greater detail below, the
investigation has revealed that JOSEPH GUAGLIARDO a/k/a “Joseph
Gagliardo,” the defendant, a former New York City Police
Department officer and member of the Credit Union’s Supervisory
Committee, engaged in a long-running scheme to defraud the
Credit Union, with the agreement and assistance of, among
others, Kam Wong, the Credit Union’s former Chief Executive
Officer and President. Among other things, GUAGLIARDO, with the
agreement and assistance of Wong, defrauded and embezzled from
the Credit Union by causing the Credit Union to direct more than
$200,000 to a purported security company created and controlled

5

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 6 of 34

by GUAGLIARDO, but operated in another’s name, which did little
to no real work for the Credit Union. GUAGLIARDO, with the
agreement and assistance of Wong, further defrauded and
embezzled from the Credit Union by over-billing the Credit Union
for more than $200,000 for purported web-advertising services
provided by a non-profit organization that GUAGLIARDO also
controlled.

16. In addition, during substantially the same period
in which JOSEPH GUAGLIARDO a/k/a “Joseph Gagliardo,” the
defendant, was committing and concealing these offenses,
GUAGLIARDO repeatedly distributed to Kam Wong controlled
substances, some of which were prescription opiates obtained
from GUAGLIARDO’s spouse, who worked as a doctor at a public
hospital.

Relevant People and Entities

 

17. I have learned the following based on my
interviews of current and former employees of the Credit Union,
my interviews of former employees of Security Company-1, my
review of records obtained from the Credit Union, my review of
records obtained from other entities, and my review of publicly-
available information:

a. Municipal Credit Union (sometimes referred
to as “MCU,” and generally referred to herein as the “Credit
Union”), with headquarters in downtown Manhattan, is the oldest

credit union in New York State and one of the oldest and largest
in the country. The Credit Union is regulated and supervised by
NYS-DFS and the National Credit Union Administration (*NCUA”),
the latter of which is a federal agency that insures deposits at
credit unions.

b. The Credit Union is a not-for-profit
financial institution that is cooperatively owned by its
customers, who are known as “members.” The Credit Union, in

contrast to for-profit financial institutions, is designed to
focus on serving members, rather than on making a profit for
shareholders. As a result, the Credit Union’s earnings are
intended to go back to members in the form of more favorable
rates and fewer and lower fees for products and services.

Cc. The Credit Union presently provides banking
services to more than 500,000 members and has more than $2.9
billion in member accounts, each of which is federally insured
for at least $250,000 by the National Credit Union Share
Insurance Fund, which is administered by the NCUA. Membership

6

 

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 7 of 34

in the Credit Union is generally available to employees of New
York City and its agencies, employees of the federal and New
York state governments who work in New York City, employees of
hospitals, nursing homes and similar facilities located within
New York State, and others who are eligible as specified in the
Credit Union’s bylaws.

d. At all times relevant to this Complaint, the
Credit Union was supposed to be overseen by a Board of Directors
(the “Board”) and a Supervisory Committee (the “Supervisory
Committee”), each of which was composed of volunteer members of
the Credit Union, who were not to be compensated. According to
New York banking law, the Supervisory Committee’s duties
included supervision of the actions of the Credit Union’s Board
and officers.i The Credit Union’s written conflict of interest
policy, which was regularly distributed to Board members,
Supervisory Committee members, and others, provided, among other
things, that members of the Credit Union’s “Board of Directors
and Supervisory Committee may not do business with the Credit
Union, either individually or as representative of any business
entity.’?

e. JOSEPH GUAGLIARDO a/k/a “Joseph Gagliardo,”
the defendant, is a former officer with the New York City Police
Department, who retired in or about 1989. In or about 1993,
GUAGLTARDO joined the Supervisory Committee of the Credit Union,
a volunteer position, and remained in that position until he was
removed from that position by NYS-DFS on or about May 24, 2018,
except for a brief period of time when he served as a member of
the Credit Union’s Board in or about 2008. While he was a
Supervisory Committee member, GUAGLIARDO sought to and did use
his position to oversee aspects of the Credit Union's security
and fraud department, including serving in the role of vice

 

1 Based on my review of documents, I have learned that, on or
about May 24, 2018, NYS-DFS issued an order removing all members
of the Supervisory Committee, and on or about June 22, 2018,
NYS-DFS issued an order removing all members of the Board as a
result of significant concerns regarding the Board's oversight
of the Credit Union’s operations.

2 Based on my review of documents, I have learned that the
conflict of interest policy was part of the Credit Union’s
policy manual, which was regularly distributed to the Board and
Supervisory Committee, among others.

7

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 8 of 34

president of the Credit Union’s security and fraud department
while that position was vacant.

£. At all relevant times to this Complaint,
GUAGLIARDO’s spouse worked as a dermatologist affiliated with a
public hospital in Brooklyn, New York.

g. Security Company-1 was incorporated in New
York State by a lawyer and friend of GUAGLIARDO (“Individual -
1”), in or about August 2017. Security Company-1 had the same

name as another organization GUAGLIARDO created several years

earlier, which purported to provide services to law enforcement

members , wnd/WAS EE SLT reLsvant tines 3 vanity plats on one 2) £
of GUAGLIARDO's vehicles. At all relevant times to this apha wont oO
Complaint, GUAGLIARDO was the de facto owner and operator of wll wes
Security Company-1, effectively controlling its finances,

preparing invoices, and hiring and supervising its employees,

all of whom were connected to GUAGLIARDO. Security Company-1’s

sole customer was the Credit Union, which paid it hundreds of

thousands of dollars purportedly to inspect ATMs operated by the

Credit Union. As described in greater detail below, GUAGLIARDO,

who had no official role at Security Company-1, then directed
Individual-1 to disburse the vast majority of those payments

from the Credit Union to Security Company-1 to GUAGLIARDO and
GUAGLIARDO’s family members, or to make payments for their

benefit.

h. Organization-1 was incorporated in New York
State in or about July 1975, was registered by GUAGLIARDO as a
501l(c) (3) charitable organization with the Internal Revenue
Service in or about June 2006, and was registered by GUAGLIARDO
with the New York State Attorney General's Office's Charities
Bureau in or about November 2006. Its tax documents filed with
the Internal Revenue Service described its mission as “to
promote Italian culture.” At all times relevant to this
Complaint, GUAGLIARDO was the President of Organization-1.

i. Although, as a charitable organization,
Organization-1 was required to file annual tax forms and annual
reports with the New York State Attorney General's Office’s
Charities Bureau, Organization-1 has not done so for multiple
years.

j. Records maintained by Organization-1‘s
former accountant reflect that for 2013 and 2014, the years for
which that accountant filed Organization-1’s tax returns, the
organization had only one significant corporate donor, the
Credit Union. The records also reflect that the majority of

8

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 9 of 34

Organization-1’s income during those years was spent on
entertainment expenditures, including a holiday party, dinner
dances, meals for alleged meetings, breakfasts and dinners for
other organizations, golf sponsorships for other organizations,
apparel, and commemorative coins.

k, From in or around at least 2007 until on or
about June 12, 2018, Kam Wong served as the Credit Union's CEO
and President. As the Credit Union’s CEO, among other things,
Wong approved contracts and directed payments and contributions
to venders. On or about May 8, 2018, Wong was charged and
arrested by the USAO-SDNY, and, on or about June 12, 2018, Wong
was terminated by the Credit Union. On or about December 2,
2018, Wong pled guilty to embezzlement from the Credit Union,
and acknowledged, in his written plea agreement, among other
things, agreeing with one or more others to do the same.

Relevant Credit Union Policies

 

18. Based on my review of documents obtained from the
Credit Union, I have learned the following:

a. During at least the relevant time period,
the Credit Union had a policy manual, which included policies
regarding potential conflicts of interest and ethics, and
required Supervisory Committee and Board members to complete
annual disclosure statements to ensure compliance with these
policies.

b. At all relevant times, the Credit Union’s
“Insider’s Disclosure Policy” provided that “[m]lembers of [the
Credit Union]'s Board of Directors and Supervisory Committee may
not do business with the [Credit Union], either individually or
as representative of any business entity.* The policy provided
further that “upon the discovery of a conflict of interest,
potential conflict of interest, or the appearance of a conflict
of interest, involving [the Credit Union], a board member or
supervisory committee member shall immediately report such
incident, in writing to the Board.”

ro At all relevant times, the Credit Union’s

“Code of Ethics” provided that the Credit Union’s “elected or
appointed officials have an obligation to the [C]redit [Ujnion
that extends beyond assuring that their actions do not violate
applicable laws and regulations. They are fiduciaries who owe
it to the [C]redit [U]nion to act in good faith in the
performance of their duties. An elected official of [the Credit
Union] must recognize that the interests of the [C]lredit [U]nion

9

 

 
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 10 of 34

have priority over his or her personal interest. An elected
[Credit Union] official may not use his or her position for
personal gain or profit.”

d. JOSEPH GUAGLIARDO a/k/a “Joseph Gagliardo,”
the defendant, was sent a copy of the Credit Union’s policy
Manual by email to his Credit Union account on multiple
occasions, including prior to August 2017, and within his role
on the Supervisory Committee, his responsibilities included
overseeing audits of the Board and the Credit Union’s compliance
with provisions of the policy manual.?

e. At all relevant times, GUAGLIARDO completed
an annual written disclosure statement, which required him to
disclose any conflict of interest, potential conflict of
interest, or appearance of a conflict of interest, and further
required him to “agree to disclose any conflicts which may arise
in the future.” GUAGLIARDO signed the disclosure statements
annually, including each year from 2009 through 2017, certifying
that he did not have any conflicts of interest, potential
conflicts of interest, or appearances of a conflict interest.

£. At all relevant times, the Credit Union’s
contract policy provided, in pertinent part, that “[c] ontracts
shall be entered into by [the Credit Union] for the purpose of
obtaining goods and services for the operations of the Credit
Union.” Ali contracts “shall be forwarded to the Legal
Department, together with a memo from the head of the department
detailing: (i) the purpose of the contract; (ii) business terms
of the contract negotiated; and (iii) any suggestion or needs of
(the Credit Union] not reflected in the proposed contract.” The
Legal Department must then review the contract “and, where
appropriate, further negotiation, with the party proposing such
contractual relationship shall be undertaken.” After execution,
“tlhe Department Head must send the original executed contract
to the Legal Department.”

 

3 Based on my review of documents, I have learned that
GUAGLIARDO was sent the policy manual at least on or about
February 23, 2010, March 8, 2012, May 14, 2013, February 24,
2016, and May 1, 2018.

10
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 11 of 34

The Security Company-1 Scheme

 

19. As described in greater detail below, the
investigation has revealed that JOSEPH GUAGLIARDO, a/k/a “Joseph
Gagliardo,” the defendant, with the agreement and assistance of
Kam Wong, sought to and did embezzle from and defraud the Credit
Union in multiple ways, including by requesting and receiving
payments for Security Company-1 at inflated amounts, for little
to no real work, and in violation of the Credit Union’s conflict
of interest policy. In furtherance of this scheme, GUAGLTARDO
sought to hide his ownership and financial interest in Security
Company-1.

GUAGLIARDO Causes Individual-1 to Create Security
Company-i

20. Based on my interviews of Individual-1 and my
review of documents, I have learned, among other things:

a. In or about Summer 2017, JOSEPH GUAGLIARDO,
a/k/a “Joseph Gagliardo,” the defendant, met with Individual-1,
a lawyer and longtime friend, to discuss setting up a company,
l.e., Security Company-1.

b. On or about August 25, 2017, Individual-1
filed a certificate of incorporation with New York State for
Security Company-1. Individual-1 also opened up a bank account
in the name of Security Company-1 and obtained an employer
identification number from the Internal Revenue Service for the
new company.

21. Based on my review of documents obtained from the
Credit Union and my interviews of current and former employees
of the Credit Union, I have learned the following:

a. On or about August 2, 2017, Kam Wong texted
JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant, from
Wong’s Credit Union cellphone, writing: “We’ll talk more on
physical security. It will be your baby, and I am counting on
you.”

b. On or about October 26, 2017, Wong, at a
regularly scheduled Board meeting, submitted a “CEO Report,”
which stated that “Security and Fraud will engage a consultant
to conduct a through physical security review to identify
necessary enhancements to safeguard the credit union,” and that
“Operating Departments and the Security and Fraud Department
will prepare an ATM security plan to deter and minimize ATM

il

 

 

 
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 12 of 34

fraudulent activities such as skimming device detection’s." The
CEO Report did not mention that the Credit Union would hire a
person or company affiliated with GUAGLIARDO.

Cc. Also on or about October 30, 2017, Wong
emailed GUAGLIARDO that Wong had authorized the Credit Union’s
vice president of the security and fraud department (“Vice
President-1"} -- who was a long-time friend of GUAGLIARDO -- “to
do whatever are [sic] needed to enhance ATM security.”
Subsequently, on or about November, 1, 2017, Vice President-1,
in response to a question from the Chief Retail Banking
Operations Officer about whether an email from what appeared to
be a Security Company-1 email account was a “legitimate
contact,” emailed the Chief Retail Banking Cperations Officer
that the Credit Union retained Security Company-1 “short term to
inspect ATMs and respond to skimming alarms during off hours.”
Vice President-1 then forwarded the email chain to GUGAGLIARDO’s
Credit Union email account. The Security Company-1 email
referred to above was not signed by GUAGLIARDO, but rather was
signed in the name of an individual known to be friends with
GUAGLIARDO (“Friend-1”) .4

a. On or about November 6, 2017, Vice
President-1 emailed a “Memo of Understanding” for Security
Company-1 (the “MOU”) to Wong “for your records as discussed.”
The MOU, which was dated October 14, 2017, stated that it was
from Individual-1, who was identified as the “Exec Dir” of
Security Company-1. It further stated that Credit Union-1
“requires an independent review of its physical security process
on a regular course of action and identified certain
responsibilities of Security Company-1, including responding to
“skimmer alerts,” and “inspect[ing] all facilities agreed upon
with” the Vice President of Retail Banking (whose name was
misspelled). The MOU stated that Security Company-1's
“Inspectors are trained in inspection [Brand-1] ATMs, especially
[Credit Union-1] Machines.” The MOU, which was a page anda

 

4 Based on my interviews of Friend-1, I have learned that
Friend-1 did not send this email and did not do any work for or
on behalf of Security Company-1, although, based on my review of
documents, I have learned that his name was repeatedly listed as
the author of many of Security Company-1'’s emails to the Credit
Union, on various Security Company-1 invoices and reports
submitted to the Credit Union, and as a subscriber for Security
Company-i'’s phone number.

12

 

 

 

 

 

 

 

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 13 of 34

half, included numerous other typographical and grammatical
errors, and irregular formatting.

e. Subsequently, on or about November 17, 2017,
GUAGLTARDO, from his personal email account, sent an email to
Wong’s Credit Union email account updating Wong on Security
Company-1's services. GUAGLIARDO stated he was “helping [Vice
President-1] and this group work on our physical security
issue.” GUAGLIARDO stated, “Nightly we have 6 to 8 people
visiting all of the top transaction ATMs as well as location
[sic] we have been hit. The inspections give MCU an Omni
Presence as well as a surveillance of security.”

f. Although the Credit Union’s policy manual
required that contracts be reviewed by the legal department,
Security Company-1’s services were not memorialized in a formal
contract, as required, and the MOU was not reviewed by the legal
department. Rather, Security Company-1's services were approved
by Vice President-1 and Wong without any apparent analysis or
consultation with the legal department.

GUAGLIARDO Causes the Credit Union to Pay Security Company-
i Thousands of Doilars for Purported Services

22. Based on my review of records obtained from the
Credit Union and my interviews of current and former employees
of the Credit Union, I have learned the following:

a. Beginning on or about November 1, 2017 and
continuing through on or about May 1, 2018 -- shortly before
Wong’s arrest -~ Security Company-1 submitted approximately 17

invoices (collectively, the “Invoices”) to the Credit Union,
totaling approximately $256,689, all of which were paid. While
CEO, Wong authorized the payment of these invoices; after Wong
was placed on leave on or about February 22, 2018, the acting-
CEO ("Acting CEO”} continued to approve the invoices for several
additional months.

b. The Invoices to the Credit Union each stated
that Security Company-1 “is a consortium of trained law
enforcement and security specialist [sic] with decades of
service. Trained professionals together since 1978 as A.I.
Services.”

Cc. The Invoices billed the Credit Union for
inspections of ATMs at the rate of $135 per location, and

13

 

 

 

 

 

 

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 14 of 34

identified 14 Locations that, according to the invoices, were
being inspected each day.°®

d. While the Invoices identified the names of
various Security Company-1 employees, they made no mention of
JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant,
whose name appeared nowhere on them.

e. The Invoices directed payment in the care of
Individual-1 and listed a phone number, email address, and
website for Security Company-1.

23. Based my interviews of Individual-1, I have
learned, among other things, the following:

a. Security Company-1 was not “a consortium of
trained law enforcement and security specialist[s] with decades
of service,” and those working for Security Company-1 had not
been working together “since 1978," as Security Company-1 was
described in the Invoices.

b. Although the MOU to Vice President-1 stated
it was “from” Individual-1 on behalf of Security Company-1,
Individual-1 did not author the MOU and had never seen the MOU
before reviewing it at the request of law enforcement.

Cc. Individual-1 did not perform any services
for the Credit Union, direct that any services be provided to
the Credit Union, or hire or supervise anyone to provide any
services to the Credit Union.

d. Individual-1 did not prepare reports or
invoices on behalf of Security Company-1 to be sent to the
Credit Union, and had not seen any Invoices or Security Company-
1 reports prior to reviewing them at the request of law
enforcement.

é. The phone number listed on the Invoices did
not belong to Individual-1.

£. The email address listed on the Invoices was
set up by JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the

 

5 Beginning with the invoice dated November 20, 2017, the
billed rate included a purported "20% fee reduction,” which was
eventually increased after Kam Wong was placed on leave to 50%.

14

 
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 15 of 34

defendant, and Individual-1 did not have access to this email
account.

. g. The website listed on the Invoices was also
set up by GUAGLIARDO, and Individual-1 had not visited the site
prior to first being interviewed by law enforcement.

24, Based my review of records obtained from the
provider of the email address for Security Company-1 on the
Invoices, I have learned that the domain for the email account
was paid for and subscribed to by JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant.

Security Company-1’s Services Were of Little to No Apparent
Benefit to the Credit Union

25. Based on my review of records obtained from the
Credit Union and my interviews of current and former employees
of the Credit Union and Security Company-1, I have learned the
following:

a. Security Company-1 billed the Credit Union
$135 per inspection of each ATM location, and invoiced the
Credit Union for nightiy inspections and re-inspections of the
same fourteen ATM locations for a total of $1,890 per night,
while Security Company-1 paid three employees, who were
generally untrained friends of JOSEPH GUAGLIARDO, a/k/a “Joseph
Gagliardo,” the defendant, a small fraction of that to perform
the inspections.

b. Although the MOU stated that inspections of
locations would be done in coordination with and consultation
with the Credit Union’s then-Chief Member Service Operations
Officer, the then-Chief Member Service Operations Officer was
not aware of the MOU, had not previously reviewed it, and was
not consulted on the alleged need for inspections by Security
Company-1 at any ATM locations.

Ce. Security Company-1 listed various
individuals on emails, reports and invoices; however, some of
these individuals did not perform any services for Security
Company-1.

 

6 As noted above, some of the Invoices discounted the
standard charge to the Credit Union for these services.

15
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 16 of 34

d. Security Company-1 stated in its MOU,
emails, and invoices that its work was performed by former law
enforcement and security professionals; however, the majority of
work was performed by two employees with no law enforcement
and/or security background.

26. Based on my review of Credit Union and financial
records, I have learned that, in total, the Credit Union paid
Security Company-1 $256,689 for its purported services
inspecting the same fourteen ATM locations nightly, between
October 2017 and May 2018. During that same period of time,
Security Company-1, at the direction of JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant, paid the Employees only
approximately $24,000, while GUAGLIARDO directed more than
$80,000 to himself and his family members, as explained further
below.7

27. Based on my interviews of Individual-1, and my
review of Security Company-1's records, I have learned that, as
noted above, Security Company-1 paid three individuals,
Employee-1, Employee-2, and Employee-3 (collectively, the
“Employees”) to inspect the Credit Union’s ATMs.

28. Based on my review of Security Company-1's
records, and my interviews of the Employees, I have learned the
following:

a. JOSEPH GUAGLIARDO, a/k/a, “Joseph
Gagliardo,” the defendant, asked each of the Employees to
inspect Credit Union ATMs, and each did so for a period of time,
collectively, between in or about October 2017 and in or about
May 2018.8 During the period of time when each of them worked,

 

7 In addition, and as detailed further below, on or about May
23, 2018, law enforcement agents executed a search of
GUAGLIARDO’s home, pursuant to a judicially-authorized search
warrant, at which time additional checks written to him and his
family members, totaling more than $35,000, as well as checks
written to two employees, which had not yet been deposited, were
seized.

8 In particular, Employee-1 worked for Security Company-1
from in or about January 2018 until in or about May 2018;
Employee-2 worked for Security Company-2 from in or about
October 2017 until in or about May 2018; and Employee-3 worked
for Security Company-1 from in or about November 2017 until in
or about December 2017.

16
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 17 of 34

they inspected and re-inspected the same set of ATM locations
nightly, looking for any tampering of ATMs, problems with
lighting and cleanliness of the locations, as well vagrancy in
the locations. GUAGLIARDO directed that the Employees report
any found vagrants to the police.

b, The only person at Security Company-1 that
the Employees dealt with, and the only person who provided them
with direction, was GUAGLIARDO. The Employees were not aware of
any other supervisor, nor were the Employees aware of a
headquarters and/or office space for Security Company-1.

Cc. GUAGLIARDO agreed to and did pay the
Employees substantially less than what Security Company-1
charged the Credit Union for its purported services.
Specifically, GUAGLIARDO agreed to pay Employee-1 $125 per night
for visiting and inspecting approximately seven ATM locations,
and also provided him an additional $30 per night to cover
certain expenses. GUAGLIARDO agreed to pay Employee-2 $100 per
night for inspecting approximately seven ATM locations, along
with money for expenses, including for cigars, food, and gas.
Employee-3 was paid $600 for visiting several ATM locations
approximately twice per week for several weeks.

d. The Employees’ review of the various ATM
locations did not take much time. For example, Employee-1
traveled to and inspected seven ATM locations in approximately
four hours,

é. The Employees did not have any prior
experience and/or meaningful training inspecting ATMs, other
than a brief demonstration provided by GUAGLIARDO. Employee-1
and Employee-2 also did not have any prior law enforcement
experience. Employee-3, who briefly worked for Security
Company-1, was a former police officer. None of the Employees
had previously worked together.

29. Based on my interview of the Credit Union’s
acting Chief Risk Officer (the “Chief Risk Officer”), who was
hired after Kam Wong’s termination, I have learned that, in the
Chief Risk Officer’s opinion:

a. The MOU with Security Company-1 included
clauses, terms and pricing that were not comprehensible, and the
MOU would not have been approved if it had been reviewed by the
Legal Department.

17
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 18 of 34

b, Security Company-1'’s reports to the Credit
Union did not provide any value to the Credit Union. The
reports did not address risk issues, did not demonstrate that
the vendor had indeed performed the services, and did not
demonstrate a rationale for the purported work performed.

Cc. The Invoices failed to describe sufficiently
the services that were billed for; and, in addition, the amount
billed, i.e., $135 per visit to an ATM location per day, was not
a fair and reasonable price for the work purportedly performed
by Security Company-1.

GUAGLIARDO Directs Security Company-1 to Pay Him and His
Family Members and Withdraws Tens of Thousands of Dollars
in Cash

30. Based on my interviews of Individual-1 and review
of Security Company-1’s bank records, I have further learned the
following:

a. The money that went from the Credit Union
into Security Company-1’s bank account was then moved and/or
transferred by Individual-1 at the request of JOSEPH GUAGLIARDO,
a/k/a “Joseph Gagliardo,” the defendant. Individual-1 also
signed checks at GUAGLIARDO’s request. The majority of the
money that was withdrawn from Security Compnay-1 was payable to
GUAGLIARDO and/or GUAGLIARDO’s family members, specifically
GUAGLIARDO’s spouse, a dermatologist (who served as Individual-
1‘s dermatologist), and GUAGLIARDO’s adult daughter
(“Guagliardo’s Daughter), a dental assistant in Florida.

b, GUAGLIARDO told Individual-1, in substance
and in part, that the money payable to GUAGLIARDO was for, among
other things, (i) office space for Security Company-1 at a
building that GUAGLIARDO owned and (ii) a vehicle purchase or
rental for Security Company-1. Individual-1 never saw the
office space that GUAGLIARDO allegedly provided for Security
Company-1 and was not aware of whether Security Company-1 even
had an office. Moreover, while GUAGLIARDO told Individual-1
that a certain vehicle was used for the work of Security
Company-1, Individual-1 does not know whether it was so used.

Cc. GUAGLIARDO told Individual-1 that GUAGLIARDO
paid his own spouse and daughter because his spouse and daughter
were going to help create a healthcare program or policies
concerning healthcare information for Security Company-1;
however, Individual-1 was not aware of any work actually
performed by GUAGLIARDO’s spouse or daughter for Security

18

 

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 19 of 34

Company-1 and never saw any work product. At GUAGLIARDO’s
request, Individual-1 wrote tens of thousands of dollars in
checks to GUAGLIARDO’s spouse and/or daughter, including one
check to each of them in or about late May 2018, for a total of
$30,000.

da. At GUAGLIARDO’s request, Individual-1 also
wrote a check from Security Company-1 to the Internal Revenue
Service to cover taxes Guagliardo’s Daughter allegedly incurred
ag a result of the money GUAGLIARDO had directed to her from
Security Company-1, as described above.

31. On or August 3, 2018, I participated in an
interview of Guagliardo’s Daughter. During that interview,
Guagliardo’s Daughter informed me, among other things:

a. Guagliardo’s Daughter is a dental assistant
who lives in Florida, and had not been in New York in nearly ten
years.

b, JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,”
the defendant, and Guagliardo’s Daughter discussed Guagliardo’s
Daughter performing consulting for Security Company-1, but other
than talking with her father, Guagliardo’s Daughter did no such
work.

Cc. Guagliardo’s Daughter never received any
compensation from Security Company-1.

a. Upon being shown a copy of a check for
$25,000 addressed to her from Security Company-1, which was
deposited into Guagliardo’s Daughter’s Credit Union account,
Guagliardo’s Daughter stated that (i) her father had access to
that account and (ii) the signature on the back of the check is
not hers.

32. On or August 6, 2018, I participated in a second
interview of Guagliardo’s Daughter. During that interview,
Guagliardo’s Daughter informed me, in substance and in part,
that the $25,000 check deposited into her Credit Union bank
account was for college/school, and repeated that she did not do
any work for Security Company-1.

33. On or about June 19, 2018, I visited and
photographed the building that JOSEPH GUAGLIARDO, a/k/a “Joseph
Gagliardo,” had told Individual-1 was being rented as office
space for Security Company-1. The building had no marking or

19

 

 

 

 
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 20 of 34

signage indicating that Security Company-1 occupied or had
occupied any space there. Based on my review of publicly-
available New York City property records, I know that GUAGLIARDO
is the sole owner of that building, and has been since at least
1990.

34. Based on my review of bank records for Security
Company-1 and the Credit Union, as well as Security Company-1
checks that were seized on or about May 23, 2018, pursuant to a
judicially-authorized search warrant, from the residence of
JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant, I
have learned that there was a total of more than $130,000 in
checks drawn from the Security Company-1 account made out to
GUAGLIARDO and his family members, as described further below:

a. Between December 26, 2017 and March 12,
2018, Security Company-1 wrote checks totaling more than $80,000
to GUAGLIARDO, GUAGLIARDO’s spouse, and GUAGLIARDO’s Daughter,
all of which were deposited and/or cashed. In addition, a
February 9, 2018 check was written to GUAGLIARDO’s Daughter for
$15,000 and was initially deposited by GUAGLIARDO, but was not
honored because of a missing signature, and on April 17, 2018, a
check for $7,383 was written to the Internal Revenue Service
with the name of GUAGLIARDO’s Daughter in the memo line.

b. Additional Security Company-1 checks, which
were made out to GUAGLIARDO or a member of his family, and had
not yet been deposited, were recovered from GUAGLIARDO’s
residence, totaling more than $35,000. These checks were dated
one day before the search warrant was executed.

35. Based on my review of bank records and records of
a check cashing business located in Brooklyn (the “Check
Casher”), I have learned that although JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant, had multiple personal bank
accounts at the relevant time, including at least one account at
the Credit Union, six out of seven checks from Security Company-
1 made out to him, totaling more than $32,000, were cashed by
GUAGLIARDO at the Check Casher rather than cashed at a financial
institution at which GUAGLIARDO had an account or deposited.°? I

 

9 Based on my review of bank records, I have learned that on
or about January 13, 2018, the remaining check from Security
Company-1 to GUAGLIARDO, for approximately $3,813, was deposited
at a financial institution in an account in GUAGLIARDO’s name.

T have also learned that the check from Security Company-1 to

20
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 21 of 34

have further learned that the Check Casher charged a fee for
cashing each of these checks, and that these fees exceeded $600.
These cashed checks included ones that GUAGLIARDO had told
Individual-1 were “reimbursements” for the vehicle and office
space GUAGLIARDO claimed to have secured for Security Company-1
as detailed above.

36. Based on my review of Credit Union records,
including screenshots of surveillance footage, I have learned
that on or about January 1 and March 1, 2018, two checks from
Security Company-1, totaling $40,000, were deposited by JOSEPH
GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant, in a Credit
Union account in the name of GUAGLIARDO’s Daughter, which
account listed GUAGLIARDO as its beneficiary.!° Between on or
about January 1, 2018 and in or about May 2018, approximately
$8,000 in cash was withdrawn from the same account through ATMs.
Screenshots from video surveillance from Credit Union locations
in Manhattan and Brooklyn indicate that GUAGLIARDO conducted the
cash withdrawals.

37. Based on my participation in the judicially-
authorized search of the residence of JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” and my discussions with other law
enforcement agents who participated in that search, I know that
during the search, law enforcement agents found approximately
$41,000 in cash in a closet in GUAGLIARDO’s bedroom, including
approximately three hundred and fifty $100 bills and one hundred
and one $50 bills. That amount of cash, which was in
dominations consistent with having been obtained from an ATM
and/or check casher, is approximately equal to the total amount
of money withdrawn in cash from GUAGLIARDO’s Daughter’s Credit
Union account and that was cashed from checks written from
Security Company-1 to GUAGLIARDO. I also know that agents found
in the residence, among other things, the undeposited checks
from Security Company-1 described above; an ATM card for
Security Company-1, along with a receipt for a financial
transaction from the corresponding account; a copy of a check,
dated November 14, 2017, from the Credit Union to Security
Company-1; papers appearing to reflect Security Company-1

 

GUAGLIARDO’s spouse was deposited at the same financial
institution, but in a different account in his spouse’s name.

10 Based on my review of Credit Union records, I have learned
that the deposit of the second of the two checks was ultimately
not honored, because it did not include Individual-l1‘s signature
authorizing the check.

21

 

 
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 22 of 34

payments; handwritten notes of what appears to be a marketing or
sales pitch for Security Company-1; and a Security Company-1
document purportedly from Individual-1 to Vice President-1
titled “Report of ATMs.”

GUAGLIARDO’s Statements Regarding Security Company-i’s’
Business with the Credit Union and the Need to Conceal His
Connection to Security Company-1

38. Based on my review of text messages from a
cellphone that was seized from the residence of JOSEPH
GUALIARDO, a/k/a “Joseph Gagliardo,” the defendant, pursuant to
a judicially-authorized search warrant, I have learned, among
other things:

a, On or about January 21, 2018, shortly after
Employee-1 was hired (and days after GUAGLIARDO learned of a
federal investigation involving Kam Wong, as discussed further
below), GUAGLIARDO appeared to direct Employee-1 not to discuss
his work with any Credit Union employees. Specifically,
GUAGLIARDO texted: “I’m supposed to tell you don’t discuss what
we do find or plan with. And this is important ‘ANYBODY’
Especially not MCU employees Because our work implicate then
[sic].” Based on my participation in the investigation and my
review of documents, I believe that, in this communication,
GUAGLIARDO was directing Employee-1 not to discuss his work with
any Credit Union employees in order to avoid Employee-1
disclosing and/or discussing GUAGLIARDO’s involvement with
Security Company-1.

b. On or about April 4, 2018, GUAGLIARO engaged
in a text message exchange with the father of Employee-1, who
was a friend of GUAGLIARDO, about the need for Employee-1 to be
discreet about GUAGLIARDO’s involvement with Security Company-1.
In particular, GUAGLIARDO texted: “It's not common knowledge.
That I’m running a business[,]” in reference to Security
Company~1, adding that secrecy about his role in the company was
important because “I give [the Chair of the Credit Union’s
Supervisory Committee] plausible deniability while I’m doing
this for Kam [Wong].” The father of Employee-1 apologized to
GUAGLIARDO and promised to “educate” his son, and GUAGLIARDO
reiterated that he “Just need[ed] to give [the Chair] plausible
deniability.”

c. Based on my participation in the
investigation and my review of documents, I believe that in the
above text message exchange, GUAGLIARDO was emphasizing the need
for Employee-1 not to discuss GUAGLIARDO’s role with Security

22

 

 

 
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 23 of 34

Company-1 with others because it was not “common knowledge”
within the Credit Union, and that while Wong knew GUAGLIARDO was
‘running a business,” the Chair of the Supervisory Committee did
not, and GUAGLIARDO needed to give him at least “plausible
deniability,” in light of the ongoing federal investigation and
internal investigation of the Credit Union.

Additional Misappropriations by GUAGLIARDO

 

39. The investigation has also revealed multiple
additional instances in which JOSEPH GUAGLIARDO, a/k/a “Joseph
Gagliardo,” the defendant, requested and received substantial
payments from the Credit Union, including with the agreement and
assistance of Kam Wong, based on false and/or misleading
representations, as set forth in greater detail below.

40, First, based on my interviews of current and
former Credit Union senior management and my review of Credit
Union records and records of other entities, I have learned that
from at least in or about September 2008 through at least in or
about May 2018, JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the
defendant, with the agreement and assistance of Kam Wong, caused
more than $300,000 in payments to be made to Organization-1, for
which GUAGLIARDO served as President, which both violated Credit
Union policy and provided limited, if any, benefit to the Credit
Union.

41. Based on my interviews of current and former
Credit Union senior management and Credit Union records, as well
as my review of Organization-1’s website, which is no longer
active,11 I have learned, among other things the following:

a. Organization-1 hosted an annual dinner in
May of each year in Brooklyn to honor Italian civil service
members, at which JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,”
the defendant, served as the host and emcee.

b. At each annual dinner, Organization-1
honored a Credit Union representative, including Board members,
Kam Wong, other Credit Union executives, and even the Credit
Union itself. Each year, since at least when Wong became CEO,
substantial numbers of Credit Union Supervisory Committee
members, Board members, and executives would attend

 

di I reviewed Organization-1's website both when it was
publicly-accessible and through the assistance of the Internet
Archive's Wayback Machine.

23

 

 

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 24 of 34

Organization-1‘s annual dinner, at the Credit Union’s expense.
Wong approved these expenditures for payment, even though
GUAGLIARDO served as the President of this organization.

c. Organization-1 maintained a basic website
that had limited traffic, for which GUAGLIARDO served as the
webmaster. The website included an advertisement for the Credit
Union and identified that the Credit Union was the “exclusive
financial institution” of Organization-1. The website did not
appear to have any other paid advertisements, and noted,
‘Advertisement is needed - we are presently seeking exclusive
relationships with organizations for advertisement - in finance,
travel, sales.”1

da. Organization-1 annually submitted a letter,
Signed by its chief financial officer, requesting the Credit
Union to serve as Organization-1’s advertising sponsor, by
purchasing the banner placement on Organization-1's website at
the cost of more than $20,000 per year. The Credit Union's
Marketing Department was supposed to decide and recommend
whether and on which platforms the Credit Union would advertise.
However, with respect to Organization-1, Wong, himself, approved
the advertisement, and directed the Accounting Department to pay
Organization-1 for these services annually.

e. Wong also directed the Credit Union’s
Marketing Department to assist GUAGLIARDO to place the Credit
Union’s advertisement on Organization-1's website. According to
the Credit Union’s Vice President of Marketing, this was the only
website on which Wong directed the Marketing Department to place
the Credit Union’s advertisement.

42. 2 have interviewed the Credit Union’s Vice
President of Marketing, who had to access Organization-1'‘s
website to place the Credit Union’s advertising on the website,
at the direction of Kam Wong. The Vice President of Marketing
informed me in sum that, in her view, the advertisements were a
waste of the Credit Union’s resources and had no legitimate
business justification, because Organization-1'’s website had
very little traffic compared to the expense of the
advertisement.

 

12 Based on my review of Organization-1’s accounting records
obtained for the years 2013 and 2014, it appears that, at least
for those years, Organization-1 did not have any other corporate
donors and/or advertisers apart from the Credit Union.

24
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 25 of 34

43. Second, based on my review of Credit Union
records, Credit Union records, records received from certain
business at which these expenditures were made, and interviews
of Credit Union employees, I have learned that, between at least
in or about January 2015 and in or about April 2018, JOSEPH
GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant, had a
Credit Union credit card, intended solely to pay for Credit
Union business expenses, which GUAGLIARDO used to charge
approximately $94,000 in expenditures, many of which appear to
be personal in nature. Moreover, and in violation of Credit
Union policy, GUAGLIARDO did not submit expense receipts and
expense reports justifying these payments.4? In particular, I
have learned the following:

a. Between in or about December 2014 and
January 2019, GUAGLIARDO used his Credit Union credit card to
charge expensive meals at an Italian restaurant (“Restaurant-1”)
in Sheepshead Bay, Brooklyn, totaling more than approximately
$14,000, including approximately $540 on January 25, 2016; $475
on September 26, 2016; $702 on December 8, 2016; $535 on
February 27, 2017; $504 on September 18, 2017; and $580 on
January 10, 2018. The dates of these restaurant charges
correspond with meetings GUAGLIARDO had scheduled for
Organization-1 at Restaurant-1.

b. GUAGLIARDO used his Credit Union credit card
at a law enforcement supply store in Indiana in or about March
2014 and again in or about March 2016 to charge, in total, more
than approximately $2,100. Records from Supply Store-1 reflect
that these charges were for custom badges for GUAGLIARDO, Kam
Wong, and the former Chairs of the Supervisory Committee and the
Board, which looked like law enforcement badges but with the
Credit Union’s name on them along with each of the individuals’
names and positions. The badges from 2016 further included the
dates “1916 - 2016,” in apparent recognition of the Credit
Union's centennial celebration.

c. GUAGLIARDO repeatedly used his Credit Union
eredit card to pay monthly bills to two wireless phone

 

13 Based on my review of Credit Union documents, I know that,
despite GUAGLIARDO’s non-compliance with the policy on supplying
back up documents for reimbursements, the Supervisory Committee,
of which GUAGLIARDO was a part, regularly audited the Board's
compliance with this policy and found deficiencies in compliance
at times.

25

 

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 26 of 34

companies, totaling more than $16,000, even though the Credit
Union already paid for a cellphone for him.

d. GUAGLIARDO used his Credit Union credit card
on or about August 10, 2015 to pay the New York City Department
of Finance $115 for a parking ticket he had incurred.

e. GUAGLIARDO used his Credit Union credit card
on multiple occasions at hotels in New York City, totaling more
than $14,000 between in or about October 2015 and December 2017,
and to make purchases for Apple iTunes of approximately $2,386.

GUAGLIARDO's Distribution of Controlled Substances to Kam Wong

 

44. The investigation into JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant, has also revealed that
beginning in at least in or about 2011 and continuing until at
least in or about January 2018, GUAGLIARDO distributed and/or
caused the distribution of controlled substances to Kam Wong,
initially obtained from GUAGLIARDO’s spouse and later from a
another doctor, at the same time as Wong was approving invoices
for Security Company-1 and Organization-1 for GUAGLIARDO.
GUAGLIARDO sometimes delivered the drugs to Wong in person, and
on other occasions would have a Credit Union employee pick them
up for him, as set forth in greater detail below.

45. Based on my review of emails and text messages
and New York Bureau of Narcotic Enforcement (“BNE”) records, I
have learned that JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,”
the defendant, and his spouse agreed to and did provide
controlled substances, including Hydrocodone and Codeine, to Kam
Wong, on multiple occasions. For example:

a. On May 2, 2011, Wong emailed GUAGLIARDO's
spouse a request for a prescription of “Promethazine with
Codeine, 8 oz. sytrup [sic] - with 1 additional refill,” and

offered Yankees tickets to GUAGLIARDO’s spouse, explaining that
“T have reserved one set of the Subway Series tickets for you,”
and also “have the following Yankees tickets available,” listing
additional games. Wong stated: “You can give me your delivery
address for the Tickets, and I’11 have a messenger delivery and
also pick up the prescription at the same time.”

b. On May 3, 2011, GUAGLIARDO’s spouse replied,
“no refills are allowed on narcotic prescriptions, so I have
sent you three scripts, two without dates. Before you take them
to the pharmacy, make sure you enter the date In the appropriate
space with a black pen.”

26
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 27 of 34

Cc. Also on May 3, 2011, GUAGLIARDO’s spouse
emailed Wong, “you can give the tickets to Joe or send them with
the messenger that is coming to get your script.”

da. On October 23, 2013, GUAGLIARDO texted Wong,
“[GUAGLIARDO's Spouse] will be back Friday. I need name and
strength. Then you can send someone to pick it up after 10 at
the office. Or I’1ll have her fedex it to you !”*

e. On October 25, 2013, according to BNE
records, a pharmacy in New York, New York filled a prescription
for Wong for Promethazine with Codeine, which was written by
GUAGLIARDO’s spouse.

£. On April 16, 2014, Wong texted GUAGLIARDO,
“By the way whatever you gave me last time, Hydro something, is
working real weil. . . . Thanks again!” GUAGLIARDO replied,

*Good. tT’ ll look around for more. Please be careful with them.”

g. On April 2, 2015, according to BNE records,
a Brooklyn pharmacy filled prescriptions for GUAGLIARDO for
Hydrocodone and for Promethazine with Codeine, both of which
were written by GUAGLIARDO’s spouse.

h, The next day, on April 3, 2015, GUAGLIARDO
texted Wong, “I just picked up a bottle, if you want I’11 drop
it by tomorrow morning!” Wong replied, “I still have some.

Maybe next week or so.”

i. On April $, 2015, Wong texted GUAGLIARDO:
“Joe: I have the Yankees tickets ready. Whenever you have a
chance, you can stop by and pick them up.” GUAGLIARDO replied,

“T’m in now. I have a bottle for you.”

i. On August 4, 2015, GUAGLIARDO Wong, “Btw.
Tf you can write me another script for. Cough med. 8 oz. anda
hydrocordone [sic]. Please.” Four minutes later, GUAGLIARDO

texted Wong, “That wasn’t for you.”

k. On August 6, 2015, according to BNE records,
GUAGLIARDO’s spouse wrote prescriptions for GUAGLIARDO for
Hydrocodone and for Promethazine with Codeine, both of which
were filled on August 10, 2015.

l. On September 25, 2015, according to BNE
records, a Brooklyn pharmacy filled a prescription for
GUAGLIARDO for Hydrocodone, which was written by GUAGLIARDO’s
spouse.

27
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 28 of 34

™. On September 25, 2015, GUAGLIARDO texted
Wong, “I'm sorry I don’t remember if I get vicodine can you use
them? It's the same as the medicine I think.” Wong replied, “I
am not sure if that will help my allergy but I can try.” (Based

on my training and experience, I have learned that Vicodin is
the brand name for a combination medication of Hydrocodone, an
opioid pain reliever, and acetaminophen. }

n. On October 11, 2015, Wong texted GUAGLIARDO,
“Hey Joe: the pills you gave me is working quite well. Thank
you so much!!”

oO. On October 24, 2016, Wong texted GUAGLIARDO,
“Joe: SOS. My knee is hurting real bad. Do you have any more
pills?” GUAGLIARDO replied, “I'm supposed to get more on the
26. That's when I’m due. I’11 see if I have any at home I’m

sorry.” Wong replied, “Don’t worry. I still have some. Once
you get your refill, let me know. I may arrange General
Services to FedEx to me[.]” GUAGLIARDO later responded, “What

room are you in I’m going to Fedex pills and cough syrup. You
may get it by tomorrow if I send it now, The drug store
advanced me some.” Wong responded with his room number and
wrote, “I don’t need the syrup because I still have some. I
need the pills if you can. Just let me know, I’11 have General
Services FedEx to me.” GUAGLIARDO replied, “Actually. If we
did it through [the Credit Union]. It’s a felony. I’m just
sending them for you to hold in case I come. I don’t like
traveling with them. .. . Ok. Let me get to Fedex.”

Pp. On October 26, 2016, according to BNE
records, a Brooklyn pharmacy filled a prescription for
GUAGLIARDO for Hydrocodone, which was written by GUAGLIARDO’s
spouse.

46. Based on my review of responses to subpoenas
issued to GUAGLIARDO’s spouse and medical practices with which
she has been affiliated, I have learned that neither
GUAGLIARDO‘s spouse nor those practices have any medical records
pertaining to the treatment of or prescriptions for either Kam
Wong or JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the
defendant.

47. Based on my interviews of Individuai-1 and my
review of documents, I have learned that JOSEPH GUAGLIARDO,
a/k/a “Joseph Gagliardo,” the defendant, told Individuai-1,
after it was reported in the news that Kam Wong had obtained
and/or used certain prescription drugs, that GUAGLIARDO had
provided Wong with prescription drugs on at least one occasion,

28

 

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 29 of 34

from GUAGLIARDO’s own supply, which GUAGLIARDO claimed to have
obtained for alleged pain from which he suffered.

48. Based on my review of Kam Wong’s emails and text
messages obtained from the Credit Union, and BNE records, I have
learned that JOSEPH GUALGIARDO, a/k/a “Joseph Gagliardo,” the
defendant, also supplied controlled substances, specifically,
Hydrocodone and Codeine, to Wong, which GUAGLIARDO obtained from
another doctor who maintained a practice in Staten Island and
was affiliated with the New York City Police Department
(“Doctor-1"}. For example:

a. On February 11, 2016, Wong texted
GUAGLIARDO, “Joe: you have anymore pills? GUAGLIARDO replied,
“That I can do. I‘1ll be in after I drop my daughter off at
school.”

b, On February 11, 2016, Doctor-1 wrote
prescriptions for GUAGLIARDO for Hydrocodone and Promethazine
with Codeine, which were filled at a Brooklyn pharmacy on
February 15, 2016 and February 17, 2016, respectively, and
purchased by GUAGLIARDO on February 17, 2016.

c. On Aprii 25, 2016, Doctor-1 wrote
prescriptions for GUAGLIARDO for Hydrocodone and Promethazine
with Codeine, which were filled the same date, and purchased by
GUAGLIARDO on May 2, 2016. The prescription for Promethazine
with Codeine had a single refill, which was filled by a Brooklyn
pharmacy on May 16, 2016.

d. On May 2, 2016, Wong texted GUAGLIARDO, “See
if you have some more pills for next time I see you.”
GUAGLIARDO replied, “Tomorrow morning. I just picked some up.”

e. On May 4, 2016, Wong texted GUAGLIARDO,
“Thanks for the medicine again.” GUAGLIARDO replied, “What’s
mine is yours.”

£. On January 22, 2018, Wong texted GUAGLIARDO,

“Joe: do you have any more pills?” GUAGLIARDO replied, “I’11
try to get some today Kam.”

g. On January 16, 2018, Doctor-1 wrote a
prescription for GUAGLIARDO for Hydrocodone, which was filled by
a Brooklyn pharmacy on January 21, 2018. Then, one day after
GUAGLIARDO texted Wong that he was going to try to get some
pills for Wong, on January 23, 2018, the pills were obtained by
GUAGLIARDO from the pharmacy.

29

 

 
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 30 of 34

49, Based on my review of Doctor-1‘s practice’s
medical records obtained by subpoena, I have learned that
Doctor-1’s medical practice did not have any records pertaining
to the treatment of or prescriptions for Kam Wong. Moreover,
while there were records of treatment and prescriptions for
JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant,
there were more prescriptions written to GUAGLIARDO than office
visits, indicating that Doctor-1 prescribed Hydrocodone and
Codeine to GUAGLIARDO at times without an office visit.

GUAGLIARDO’s Attempts to Cover-Up Kam Wong’s Crimes

 

50. The investigation has also revealed that, after
JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant,
learned of the USAO-SDNY's investigation, he made attempts to
protect himself and Kam Wong from scrutiny, as set forth in
greater detail below.

51. On or about January 17, 2018, I and another law
enforcement agent went to Kam Wong’s residence in Long Island in
an attempt to interview Wong for the first time in connection
with this investigation. Wong was not home at the time, and I
left my business card with Wong’s spouse.

52. On or about January 18, 2018, the next morning,
before Kam Wong was first interviewed by me and another law
enforcement agent later that same day and made false and
misleading statements regarding money he had embezzled from the
Credit Union, JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the
defendant, texted Wong, “I’m always loyal to you, but people
have to start responding so we can protect ourselves from more
than regulators. This is between us.”

53. Based on my review of Kam Wong’s text messages
obtained from the Credit Union, I know that on January 19, 2019
-- the day after Wong had first made false statements about
money he had embezzled from the Credit Union -- Wong exchanged
text messages with JOSEPH GUAGLIARDO a/k/a “Joseph Gagliardo,”
the defendant, including regarding the investigation. During
that text message exchange, GUAGLIARDO offered to assist Wong,
and also requested Wong’s assistance with approval of payments
for Security Company-1. In particular, GUAGLIARDO asked Wong,
“When you get a chance can you look and see where [Security
Company-1] invoices are. I’ve been putting [Individual-1] off
because you were away. Please!” In response to GUAGLARDO’s
reference to Individual-1, the supposed owner of Security
Company-1, Wong then asked, “What's [Individual-1]?” GUAGLIARDO
then wrote “[Individual-1] owns [Security Company-1] ... I

30

 

 
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 31 of 34

know you have a lot going on I can put him off longer. Just want
to negotiate with him for a better deal and to reorganize.”

54, Based on my review of Credit Union records, I
know that, on or about January 25, 2018, after learning of the
federal criminal investigation, the Credit Union retained
outside counsel and commenced an internal investigation, which
resulted, on or about February 22, 2018, in Kam Wong being
placed on administrative leave. Based on my conversations with
members of the Credit Union’s then-current Board of Directors
and my review of email and text messages, I have learned that
JOSEPH GUAGLIARDO, a/k/a “Joseph Gaqliardo," the defendant, made
efforts to attempt to impede the internal investigation,
including seeking to terminate the outside counsel that was
overseeing the internal investigation, at the request of Wong.
For example, on March 2, 2018, Kam Wong texted GUAGLIARDO, “[the
outside counsel] got to go!,” and on March 29, 2018, Wong texted
GUAGLIARDO: “They are determined to nail me! The only way for me
to have a chance is [outside counsel] get fired... .”
Subsequently, on or about April 15, 2018, GUAGLIARDO requested
an external audit of outside counsel’s bills. GUAGLIARDO also
then texted Wong to inform Wong that the Supervisory Committee
had requested an audit of outside counsel's bills for the
expenses related to the internal investigation.

 

 

GUAGLIARDO’s Post-Investigation Meetings With and Provision
of Documents to Individuai-~i

55. As noted above, on or about May 23, 2018, the
residence of JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the
defendant, was searched pursuant to a judicially-authorized
search warrant, as part of the investigation described herein.
Based on my participation in the search, I know that a copy of
the search warrant was provided to GUAGLIARDO. Based on my
interviews of Individual-1 and my review of documents, I have
learned that, subsequent to this search, Individual-1 was served
with a subpoena, and thereafter:

a. Individual-1 informed GUAGLIARDO that
Individual-1 had been subpoenaed.

b. GUAGLIARDO and Individual-1 met and
discussed the formation and work of Security Company-1.

ec. GUAGLIARDO told Individual-1, for the first
time, that GUAGLIARDO set up Security Company-1 after discussing
the matter with the former General Counsel of the Credit Union
{the “General Counsel”), who had suggested that GUAGLIARDO form

31
Case 1:19-mj-09340-UA Document 1 Filed 10/04/19 Page 32 of 34

the company in order to provide certain services to the Credit
Union.

d. Individual-1 asked GUAGLIARDO for reports
produced by Security Company-1, so that Individual-1 could be
assured that such reports existed and/or work by Security
Company-1 was performed. GUAGLIARDO then provided certain
documents to Individual-1 including reports, invoices, and the
MOU, which Individual-1 had not previously seen (other than to
the extent Individual-1 had been shown such documents by law
enforcement). GUAGLIARDO also, from his personal email account,
forwarded Individual-1 emails sent from the Security Company-1
email account, to which, as noted above, Individual-1 did not
have access.

e. On or about August 16, 2019, a few days
before Individual-1 was scheduled to meet for the most recent
time with the Government, GUAGLIARDO texted Individual-1 a more
than 15-paragraph long message. The message purported to
provide an explanation of how and why Security Company-1 was
started, GUAGLIARDO’s role with Security Company-1, and the
payments from Security Company-1 to GUAGLIARDO’s Daughter and
spouse. GUAGLIARDO wrote, among other things:

Around oct of 2017, IT engaged ina
discussion with [initials of Vice President-
1] and [first name of Individual-1]. To put
together a group of people that would visit
atm locations, identify ‘issues’ and report
them to MCU.

At that point [Security Company-1] was
formed. With [first name of Individual-1].
No “compensation” for me was discussed. I
would be a liaison between MCU and Field
guys. However, I would be reimbursed for
expenses.

Where was [Security Company-1] going?

While I was personally involved as a liaison
I started exploring an actual physical
security consulting firm. Made up of people
I had worked with over the years. Offering.
Full range of services. A vulnerable area I

32
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 33 of 34

Learned were medical facilities such as Dr
offices and dental offices.

This was a concept I discussed with
[first name of Individual-1] and he seemed
interested. We would pitch my daughter, a
dental hygienist in Florida and my wife a
Derm in NY and NJ to work with us

Paying them [GUAGLIARDO’s spouse and
daughter] was to keep them engaged.

We would focus on Smaller practices at
first. I don’t recall ever discussing $ with
[first name of Individual-1] as to
compensation. I believed if it took off I
would be compensated.

56. Based on my review of a memorandum of an
interview of the General Counsel, and my discussions with a law
enforcement officer who interviewed the General Counsel, I have
learned that the General Counsel did not ask JOSEPH GUAGLIARDO,
a/k/a “Joseph Gagliardo,” the defendant, to create an outside
company to perform services to the Credit Union, that he did not
know GUAGLIARDO was performing services for the Credit Union on
behalf of or through an outside entity, and that he did not know
Security Company-1 existed until learning about the company
through the internal investigation.

33
Case 1:19-mj-09340-UA Document1 Filed 10/04/19 Page 34 of 34

WHEREFORE, the deponent respectfully requests that a
warrant be issued for the arrest of JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant, and that he be imprisoned or

bailed, as the case may be. {oo

LaVale Jacks6n

Special Agent

United States Attorney’s Office
Southern District of New York

Sworn to. before me this
4th day of October 2019

 

THE HONORABLE KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

34

 
